VANDE WALLE, Chief Justice,
concurring.
I concur in the majority opinion. It simplifies a confusing and conflicting array of legislation introduced into the 1993 Legislature amending section 15-27.6-10(3), NDCC. See Hodek v. Greater Nelson County Consortium, 520 N.W.2d 825 (N.D.1994). It is possible for a court to either reconcile legislation or, if unreconcilable, to determine which amendment prevails, as we did in Hodek, and to determine the relationship of that amendment to other statutes, as does the majority opinion in this case. However, when the apparent intent of such confusing and contradictory legislation is to trump the previous enactment, I suggest the Legislature clearly indicate which of its enactments is intended to prevail.
A simple statement as to which enactment prevails would save the school district and the objecting patrons money sorely needed for education of students rather than expend it on lawsuits to determine legislative intent. On occasion, unintended confusion will necessarily require legal action to clarify the situation. Here, the number of bills and timing of the bills amending one section of the law raises a question as to whether or not this confusion was an unintended result.